Citation Nr: 0901580	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to presumptive service connection from 
October 7, 2004, for the cause of the veteran's death based 
on his status as a former prisoner of war for atherosclerotic 
heart disease or hypertensive vascular disease (and their 
complications).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, to include as based on 
presumptions in effect prior to October 7, 2004. 

3.  Entitlement to service connection for the cause of the 
veteran's death based on aggravation of pre-existing 
rheumatic heart disease.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1941 until July 
1961.  He was a prisoner of war (POW) from July 1950 until 
August 1953.  He died in February 1974 and the appellant was 
married to the veteran at the time of his death.  She 
remarried in June of 1975.  Her second spouse died in March 
2008.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that a claim of entitlement to service 
connection for the cause of the veteran's death was 
previously denied by the Board in November 1975.  The 
appellant did not appeal that determination and that decision 
is final.  However, since that time, effective October 7, 
2004, VA regulations concerning presumptive service 
connection for prisoners of war have been amended.  In this 
vein, the Court has held that when there is an intervening 
change in the law or regulation creating a new basis for 
entitlement to benefits, a claim under the liberalizing 
regulation is a claim separate and distinct from the claim 
previously and finally denied and may be reviewed on a de 
novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810 (1994).  

In this regard, it is noted that the appellant is contending 
entitlement to service connection for the cause of the 
veteran's death on multiple bases.  First, she contends that 
entitlement is warranted based on the revised presumption 
regulations pertaining to prisoners of war that became 
effective October 7, 2004.  As further outlined below, the 
October 7, 2004 revisions added atherosclerotic heart disease 
or hypertensive vascular disease (and their complications) to 
the list of conditions for which service connection is 
presumed for POWs.  

Alternatively, she contends that his death was either caused 
or aggravated by beriberi heart disease as a result of his 
POW experiences.  The Board's last final denial in November 
1975 considered whether beriberi or cardiovascular disease 
played a role in the veteran's death; as such, new and 
material evidence is required before this contention may be 
readjudicated on the merits.  The last final Board denial is 
found to have limited the consideration of cause of death to 
beriberi and cardiovascular disease.  

To the extent that there is another basis for the cause of 
the veteran's death, it will be treated as an original claim 
not requiring new and material evidence.  In this regard, the 
appellant's remaining contention is that the veteran's 
captivity as a POW aggravated a pre-existing rheumatic heart 
condition, thereby causing his death.  

Based on the foregoing, the instant claim has been divided 
and characterized as set forth on the title page of this 
decision.  It is noted that the provisions regarding the 
submission of new and material evidence under 38 C.F.R. 3.156 
are inapplicable with respect to the claim based on the 
liberalizing law.    

The issue of entitlement to service connection for the cause 
of the veteran's death based on aggravation of pre-existing 
rheumatic heart disease being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Finally, the Board notes that an Aid and Attendance allowance 
was granted to the appellant in the rating decision of August 
11, 2008.  It appears that the RO overlooked or misread the 
decision made on this issue in the subsequent letter 
announcing the decision issued August 13, 2008, and in the 
Statement of the case, both which incorrectly indicated the 
claim had been denied.  This matter is referred to the RO for 
clarification and for payment as it appears from the claims 
folder that the appellant is not receiving this benefit.


FINDINGS OF FACT

1.  The veteran was a prisoner of war from 1950 to 1953; he 
died in February 1974 as result of aortic stenosis due to 
rheumatic heart disease.  

2.  The appellant was married to the veteran at the time of 
his death; she subsequently remarried, but such marriage 
terminated upon her spouse's death in March 2008. 

3.  The competent medical evidence reflects findings of 
congestive heart failure in January 1974; there is no 
evidence of atherosclerotic heart disease or hypertensive 
vascular disease. 

4.  In a November 1975 decision, the Board denied a claim of 
entitlement to service connection for the cause of the 
veteran's death, claimed as due to beriberi heart disease, or 
aggravation thereof.  The appellant did not appeal that 
decision and it became final.  

5.  The evidence added to the record since November 1975, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for the 
cause of the veteran's death effective October 7, 2004, based 
on his status as a prisoner of war have not been met. 38 
U.S.C.A. § 1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2008).

2.  The November 1975 Board decision which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7104 (West 2002). 

3.  The evidence received subsequent to the November 1975 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application, VA must notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the appellant is expected to 
provide. 38 U.S.C.A. § 5103(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). In claims to reopen 
previously denied claims, VA must provide the appellant with 
notice of what constitutes new and material evidence to 
reopen the claim.  VA's notice letter should describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice must be provided to an appellant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the appellant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in a letter dated 
June 2008 and in an October 2008 statement of the case.  Some 
elements of the required notice were issued subsequent to the 
initial adjudication in July 2008.  Nonetheless, the 
appellant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The appellant submitted several 
statements in support of her claim which included duplicative 
medical evidence, an internet article on types of heart 
disease, and a copy of her second husband's death 
certificate.  Thereafter, her claim was readjudicated in an 
October 2008 statement of the case, thus curing any timing 
defects.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the appellant to obtain 
evidence; and of Pelegrini, requesting the appellant to 
provide evidence in his or her possession that pertains to 
the claims.  The notification also substantially complied 
with the requirements of Kent, noting the reason service 
connection for the cause of the veteran's death was 
previously denied, and indicating what evidence would be 
necessary to establish service connection.

The notice also sufficiently informed the appellant of the 
evidence necessary to substantiate a claim for a condition 
for which the veteran was not yet service-connected but where 
service connection was warranted. Hupp, 21 Vet. App. at 342. 
She was told that disability and indemnity compensation (DIC) 
benefits could be awarded based on a demonstration that the 
veteran died from a service-related injury or disease and she 
was asked to submit evidence of treatment of the veteran, or 
sufficient information for VA to obtain treatment records.  A 
'service-related' injury or disease places in common language 
those conditions which service connection had not yet been 
granted but warrant service connection.

The notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  No disability rating or 
effective date for award of benefits will be assigned, 
however, as the Board denies herein the request to reopen the 
claim for service connection.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.

VA has afforded the appellant the opportunity to submit 
evidence and to give testimony before the Board.  VA does not 
have a duty to obtain a medical opinion with respect to the 
appellant's claim, because new and material evidence has not 
been submitted. See 38 C.F.R. § 3.159(c)(4)(iii).  VA has 
substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claims at this time.

Entitlement to Presumptive Service Connection for the Cause 
of the Veteran's Death, from October 7, 2004, Based upon 
Prisoner of War Status.

At the outset it is noted that the appellant remarried 
following the veteran's death; nevertheless, she is 
considered the surviving spouse of the veteran due to the 
termination of her subsequent marriage by death.  38 C.F.R. 
§ 3.55(a)(3).  Indeed, 38 C.F.R. § 3.55(a)(3) provides that 
(on or after October 1, 1998) remarriage of a surviving 
spouse terminated by death, divorce, or annulment, will not 
bar the furnishing of dependency and indemnity compensation 
(DIC), unless the Secretary determines that the divorce or 
annulment was secured through fraud or collusion.  In the 
instant case, the appellant's second marriage was terminated 
by death after October 1, 1998, and thus she may be 
considered the "surviving spouse" of the veteran for DIC 
purposes under 38 C.F.R. § 3.55(a)(3).  

Having established the appellant's eligibility for DIC 
benefits, the Board now turns its attention to whether 
service connection for the cause of the veteran's death under 
the revised provisions.  

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Applicable Laws - Cause of Death

Based on liberalizing regulation, the appellant contends her 
claim should be granted under the amended presumptive 
provisions for diseases as to former POWs.  She specifically 
asserts that since the veteran was noted to have congestive 
heart failure, the presumptive provisions effective October 
7, 2004 regarding atherosclerotic heart disease and/or 
hypertensive vascular disease are applicable. 

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

In the present case, the veteran's service treatment records 
show treatment for exhaustion due to overexertion during 
prolonged combat action in 1945, before he was a prisoner of 
war.  No cardiac symptomatology was noted at that time.  
After release from enemy forces in August 1953, he was 
treated for vitamin deficiency (i.e., avitaminosis) and the 
common cold.  A physical examination in September 1953 showed 
abnormal lungs and chest (chronic bronchitis was noted), but 
indicated a normal heart and normal chest x-ray.  

As a whole, service treatment records are entirely silent as 
to complaints, finding, or diagnoses indicative of a 
cardiovascular disorder, including atherosclerotic heart 
disease or vascular heart disease.  Subsequent in-service 
examinations in May 1959 and May 1961 showed normal findings, 
and the veteran denied heart-related problems in reports of 
medical history completed on those occasions.  

Again, the veteran died in February 1974.  The certificate of 
death listed the immediate cause of death as aortic stenosis 
due to rheumatic heart disease.  Cardiac cirrhosis and mitral 
insufficiency were noted as other significant conditions 
contributing to death.

An autopsy examination was conducted.  That examination 
resulted in findings of rheumatic heart disease with severe 
aortic stenosis, pulmonary edema, cardiac cirrhosis, an old 
intra-abdominal inflammatory process, and hemorrhagic 
appearing nodule in the left adrenal of undetermined nature.  
The examiner specifically stated that "no definite 
arteriosclerosis" was found upon examination of the heart.  
In this regard, it is noted that by definition, 
atherosclerosis is a form of arteriosclerosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 134 (31st ed. 2007).  
Accordingly, it is unlikely that atherosclerosis would exist 
if arteriosclerosis was not also present.  

As indicated in a letter written by Dr. J. W., M.D., to the 
appellant in March 1974, the major finding on the post-mortem 
examination was aortic stenosis, which was described as a 
narrowing of the major valve of the heart.  The physician 
stated that such aortic stenosis "undoubtedly accounted for 
all of (the veteran's) symptoms and 
accounted for his death."  It was further stated that the 
aortic stenosis was probably secondary to a bout of rheumatic 
fever in the remote past, which the veteran had no knowledge 
of.  

The appellant believes that the above facts entitle her to an 
award of service connection for the cause of the veteran's 
death, based on revisions to the presumptive criteria 
specific as to prisoners of war that became effective October 
7, 2004.  Specifically, 38 C.F.R. § 3.309(c) provides that if 
the veteran was a former prisoner of war, presumptive service 
connection is warranted if certain specified diseases became 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service, even though there 
is no record of such disease during service, presuming 
evidence does not exist to rebut such presumption under 
38 C.F.R. § 3.307(d).  Effective October 7, 2004, the list of 
specified diseases triggering the presumption for prisoners 
of war was amended in pertinent part to include 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia). 
(Emphasis added).  

The appellant essentially contends that the evidence of 
record enables a finding that a heart disorder listed under 
38 C.F.R. § 3.309(c) caused or contributed to the veteran's 
death. 

Despite the sincerity of the appellant's contentions, the 
Board finds no support for an award of service connection for 
the cause of the veteran's death, even when considering the 
revised provisions of 38 C.F.R. § 3.309(c).  In so finding, 
the Board acknowledges a January 1974 letter from Dr. W. F., 
M.D., who noted that prior to death, the veteran had a "very 
large heart with extreme congestive heart failure."

Again, congestive heart failure is noted in the revised 
version of 38 C.F.R. § 3.309(c).  However, it is clear that 
presumptive service connection was only intended to apply 
where congestive heart failure was a complication of 
atherosclerotic heart disease or hypertensive vascular 
disease. (Emphasis added). Such was not the case with the 
veteran here.  Rather, as indicated above, a comprehensive 
autopsy examination very clearly indicated that the veteran 
suffered from rheumatic heart disease, which is not 
contemplated under the revised presumptive provisions under 
38 C.F.R. § 3.309(c).  

Given that the autopsy examination expressly noted the 
absence of arteriosclerosis, and considering Dr. J. W.'s 
opinion that aortic stenosis (secondary to rheumatic heart 
disease) "undoubtedly" accounted for all of the veteran's 
symptoms and death, it is evident that the veteran's death 
was due to rheumatic heart disease.  As there was no evidence 
of any atherosclerotic heart disease or hypertensive vascular 
disease, the revised presumptive provisions concerning 
diseases specific to prisoners of war do not enable a grant 
of service connection for the cause of the veteran's death 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



Whether New and Material Evidence Has Been Presented to 
Reopen a Claim of Entitlement to Service Connection for the 
Cause of the Veteran's Death, to Include As Based on 
Presumptions In Effect Prior to October 7, 2004. 

In addition to contending that the revised presumptive 
provisions discussed above entitle her to a grant of her 
claim, the appellant asserts that service connection is 
warranted based upon the presumptive provisions regarding 
chronic diseases (i.e., cardiovascular disease), and/or the 
pre-amended presumptive provisions as to beriberi (including 
beriberi heart disease).  

Again, a claim of entitlement to service connection for the 
cause of the veteran's death was previously denied by the 
Board in November 1975.  The Board based its denial on the 
following: (1) the veteran's death had been certified as 
being due to aortic stenosis, secondary to rheumatic heart 
disease; (2) the evidence did not demonstrate that a 
cardiovascular disease was manifested to a compensable degree 
within one year of discharge from service; and (3) although 
later medical correspondence suggested that the veteran may 
have had some element of beriberi during service, 
contemporaneous service treatment records failed to show 
symptoms or other evidence of cardiovascular involvement as 
related to beriberi.  

The appellant filed a claim to reopen in April 2008; the RO 
denied her request in an August 2008 rating decision.  Based 
on the foregoing procedural history, the question for 
consideration is whether new and material evidence has been 
presented to reopen the claim.  

Under applicable provisions, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

In November 1975, at the time of the last final Board 
decision, the evidence included a January 1974 letter from 
Dr. W. F., M.D., suggesting that it was "conceivable" that 
the veteran had some element of beriberi heart disease based 
upon his history as a prisoner of war and that he had swollen 
ankles, the latter of which was apparently corroborated in an 
affidavit from a fellow serviceman.  The evidence of record 
at that time also included an in-service finding of vitamin 
deficiency (avitaminosis) in August 1953, as well as 
subsequent in-service examinations in September 1953, May 
1959 and May 1961 which showed a normal heart, normal blood 
pressure, and normal chest x-rays.  The record further 
contained reports of medical history that accompanied the in-
service examinations and which failed to indicate any heart-
related complaints.  Moreover, the evidence of record in 
November 1975 included the death certificate which listed the 
immediate cause of death as aortic stenosis due to rheumatic 
heart disease, as well as the autopsy examination report 
which indicated rheumatic heart disease and no 
atherosclerosis.  None of these documents indicated beriberi.  
Finally, the record in November 1975 included a March 1974 
letter from Dr. J. W. to the appellant explaining the results 
of the autopsy examination.  That letter reiterated that 
aortic stenosis "undoubtedly accounted for all of (the 
veteran's) symptoms and death," and that such aortic 
stenosis was probably secondary to a prior bout of rheumatic 
fever.  

Based on the above evidence, the Board determined that 
service connection for the cause of the veteran's death based 
on cardiovascular disease and/or beriberi was not warranted.  
Indeed, although a January 1974 letter had suggested that 
beriberi was incurred in service, the Board determined that 
the objective findings, including consistently normal in-
service examinations, did not demonstrate beriberi or 
cardiovascular disease.  Moreover, there was no indication 
that the veteran's symptomatology arising from rheumatic 
heart disease manifested until many years after discharge 
from service.  As Dr. J.W.'s letter indicated, it is not 
uncommon for patients with rheumatic heart disease to go many 
years without difficulty, and then to rather suddenly 
deteriorate.  Finally, it was determined that rheumatic heart 
disease, a nonpresumptive disorder, was the cause of death, 
with no other contributory causes enabling a basis for a 
grant of service connection.  

The evidence added to the record since the last final 
November 1975 decision consists primarily of duplicate copies 
of the evidence already in the claims file in 1975.  Those 
recent submissions are cumulative and redundant and do not 
meet the criteria for "new and material" evidence under 
38 C.F.R. § 3.156(a).  Also added to the record since 
November 1975, are statements from the appellant expressing 
her belief as to the cause of the veteran's death.  However, 
as previously noted, lay assertions of medical causation 
cannot serve to reopen a claim under § 5108.  See Moray, 5 
Vet. App. 211, 214.  

Finally, the appellant has also submitted an article from the 
internet regarding "Types of Heart Disease."  However, this 
article generically discusses heart disease and does not 
address an unestablished fact necessary to substantiate the 
appellant's claim. Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Accordingly, the submitted 
internet article cannot serve to reopen a claim under § 5108.  

In sum, there is no basis to reopen the previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death.  The evidence considered by the Board in 
November 1975 failed to demonstrate that cardiovascular 
disease was manifest within one year of separation; the 
appellant has not presented any evidence that would suggest 
otherwise.  Similarly, the evidence considered in November 
1975 failed to demonstrate that the veteran suffered from 
beriberi after discharge, or that such disease contributed to 
or caused his death.  This evidence, too, remains lacking.  
Thus, as no new and material evidence has been submitted, 
there is no basis upon which to reopen the appellant's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to presumptive service connection from October 7, 
2004, for the cause of the veteran's death as a POW based on 
atherosclerotic heart disease or hypertensive vascular 
disease (and their complications) is denied.  

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for the cause of the veteran's death based upon 
cardiovascular disease and or beriberi (excluding the amended 
presumptive provisions for POWs) is denied.  


REMAND

As discussed at length above, the veteran died of aortic 
stenosis, due to rheumatic heart disease.  The competent 
medical evidence of record attributes such disease to a prior 
bout of rheumatic fever.  See Letter to the Appellant from 
Dr. J. W., M.D., March 1974.  If such rheumatic fever and 
resulting rheumatic heart disease were found to have 
preexisted service and were aggravated by active duty, as the 
appellant contends, then service connection for the cause of 
the veteran's death could be warranted.  Accordingly, the 
Board finds that a remand to obtain a VA medical opinion with 
respect to this issue is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should obtain a medical 
opinion regarding the veteran's rheumatic 
heart disease.  The claims folder should 
be made available to the examiner for 
review before providing the opinion.  The 
examiner should be asked to provide an 
opinion as to the following: 

(a)	Is there clear and unmistakable 
evidence demonstrating that the 
veteran's rheumatic fever, and 
resulting rheumatic heart disease, 
existed prior to service?

(b)	If yes, was the veteran's 
rheumatic heart disease permanently 
aggravated (i.e., underwent a permanent 
worsening beyond the natural 
progression of such disease) by his 
active service, an in particular, 
including his time as a POW from 1950 
to 1953? 

(c)	If yes, is it at least as likely 
as not that such aggravation was a 
principal or contributory cause of the 
veteran's death, which has been 
certified as due to aortic stenosis, 
secondary to rheumatic heart disease?  

(d)	Finally, if the rheumatic heart 
disease is not found to have preexisted 
service, is it as least as likely as 
not that it was incurred in service? 

Note: The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.   The examiner should provide 
a complete rationale for any opinion 
provided.

2. The RO should then readjudicate the 
appellant's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


